Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
Paragraph [0007]: “incluedes” should be replaced with “includes”.
Paragraph [0030]: “rd” should be replaced with “rod”. 
Paragraph [0031]: “cleaening” should be replaced with “cleaning”.
Paragraph [0037]: “parallele” should be replaced with “parallel”.
Paragraph [0038]: “incluedes” should be replaced with “includes”. 
Paragraph [0042]: “parallele” should be replaced with “parallel”. 
Paragraph [0042] “is vertical to” should be replaced with “is perpendicular to”.
Paragraph [0045]: “poriton” (appearing multiple times) should be replaced with “portion”.
Paragraphs [0045] and [0046]: “thrid” (appearing multiple time) should be replaced with “third”.
Appropriate correction is required.
Claim Interpretation
Claim 7 recites “second pressed portion”, “second abutting portion”, and “second resisting portion”. Claim 12 recites “third pressed portion” and “third resisting portion”. Examiner notes that the terms “second” and “third” have been interpreted as identifying which pieces are being discussed with respect to the specification and not requiring there to be two or three of the corresponding limitations. 
Claim Objections
Claims 1-13 are objected to because of the following informalities:  
Claim 1 recites “to allow either the first or the second side faces a direction…” This is awkward and should be revised. Examiner believes this should be “to allow either the first or the second side to face a direction…”
Claim 2 “onecomprises” should be replaced with “one comprises”.
Claim 2 “the other one” should be amended to clarify that this is referring to the rotatable member or the connecting portion that does not comprise at least one protruding member.
Claim 4 “parallele” should be replaced with “parallel”.
Claim 6 “the other one” should be amended to clarify that this is referring to the pivotable member or the fixing member not comprising a positioning flange.
Claim 8 “with one of the positioning recess” should be replaced with “with one of the positioning recesses”. 
Claim 8 “the pivotable member are usable” should be replaced with “the pivotable member is usable”.
Claim 12 “poriton” (appearing multiple times) should be replaced with “portion”. 
Claim 12 “thrid” (appearing multiple times) should be replaced with “third”.
Claim 12 “to make positioning member abut…” should be replaced with “to make the positioning member abut…”.
Dependent claims 2-13 are objected to for the same reasons as the claims from which they depend.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a direction from the outer curve to the inner curve”. This limitation is unclear because there is no single direction which can be defined from the outer curve to the inner curve. Instead, as you move from point to point along the outer curve in the longitudinal direction, the direction from the outer curve to the inner curve changes. For purposes of examination, this has been interpreted to mean a direction perpendicular to a longitudinal direction (LD of Figure 3).
Claims 2-13 are unclear for the same reasons as claim 1 from which they depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US 7,617,559), herein referred to as ‘559, in view of Wang (US 2011/00116650), herein referred to as ‘650.
For Claim 1, ‘559 discloses a cleaning tool (abstract, Fig. 1), comprising: a holding rod (12, 13); a first tool assembly (2) rotatably connected (via member 3) to a first end of the holding rod (12, 13) and comprising a first side (bottom portion of 2 as seen in Figure 2) and a second side (top portion of 2 as seen in Figure 2) which face opposite directions, wherein the first side (bottom portion of 2) or the second side (top portion of 2) is controllably fixed relative to the holding rod (12, 13) to allow either the first side (bottom portion of 2) or the second side (top portion of 2) to face a direction perpendicular to a longitudinal direction (wherein the left-right direction of Figure 3 is the longitudinal direction and the first side (bottom portion of 2) faces the up-down direction of Figure 3, perpendicular to the left-right direction).
‘559 does not disclose the holding rod being curved to form an inner curve and an outer curve, and wherein the direction perpendicular to the longitudinal direction is a direction from the outer curve to the inner curve.
‘650 teaches a cleaning tool having a holding rod (11, 12) curved (abstract, Figures 3 and 4) to form an inner curve (bottom surface of 11 and 12 as seen in Figure 4) and an outer curve (top surface of 11 and 12 as seen in Figure 4), and wherein a direction perpendicular to a longitudinal direction (left-right direction of Figure 4) of the holding rod (11, 12) is a direction from the outer curve (top surface of 11 and 12) to the inner curve (bottom surface of 11 and 12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the holding rod of ‘559 by forming it as a curved holding rod as taught by ‘650. One would be motivated to make such a modification in order to make the cleaning tool more suitable for reaching positions higher and non-perpendicular with respect to the user, permit the user to hold the cleaning tool at a relatively lower position, and facilitate the exertion of force to the cleaning member (as taught by ‘650, Paragraph [0009]). 
For Claims 2 and 3, ‘559 as modified by ‘650 further teaches the cleaning tool of claim 1, wherein the first tool assembly (2) comprises a rotatable member (21, 11) and a connecting portion (4); the rotatable member (21, 11) comprises the first side (bottom portion of 2) and the second side (top portion of 2) and is rotatably connected (via member 47) to the connecting portion (4); the connecting portion (4) is fixed to the first end of the holding rod (12, 13); the connecting portion (4) comprises at least one protruding member (44, 45), and the rotatable member (21, 11) comprises at least one positioning groove (42); when either the first side (bottom portion of 2) or the second side (top portion of 2) faces the direction perpendicular to the longitudinal direction (wherein the left-right direction of Figure 3 is the longitudinal direction and the first side (bottom portion of 2) faces the up-down direction of Figure 3, perpendicular to the left-right direction), the at least one protruding member (44, 45) is correspondingly engaged (as seen in Figures 3 and 4) with the at least one positioning groove (42); wherein the at least one protruding member (44, 45) comprises a first pressed portion (top surface of 44), a first abutting portion (gear teeth of 45), and a first resisting portion (bottom surface of 45); the first pressed portion (top surface of 44) and the first abutting portion (gear teeth of 45) are located on a side (upper side of 45) of the at least one protruding member (44, 45), and the first resisting portion (bottom surface of 45) is located on another side (bottom side of 45) of the at least one protruding member (44, 45) opposite to the side with the first pressed portion and the first abutting portion; the first resisting portion (bottom surface of 45) is connected to a first elastic member (431); when the at least one protruding member (44, 45) is correspondingly engaged with the at least one positioning groove (42), the at least one protruding member (bottom surface of 45) is resisted by the first elastic member (431) to make the first abutting portion (gear teeth of 45) abut against the at least one positioning groove (42); when the first pressed portion (top surface of 44) is pressed by an external force, the at least one protruding member (44, 45) is moved in a direction toward the first elastic member (431), so that the first abutting portion (gear teeth of 45) is disengaged from the at least one positioning groove (42), thereby the rotatable member (21, 11) is freely rotatable relative to the connecting portion (4).
For Claims 2 and 4, ‘559 as modified by ‘650 further teaches the cleaning tool of claim 1, wherein the first tool assembly (2) comprises a rotatable member (21) and a connecting portion (11); the rotatable member (21) comprises the first side (bottom portion of 2) and the second side (top portion of 2) and is rotatably connected (via member 3) to the connecting portion (11); the connecting portion (11) is fixed to the first end of the holding rod (12, 13); the connecting portion (11) comprises at least one protruding member (112), and the rotatable member (21) comprises at least one positioning groove (212); when either the first side (bottom portion of 2) or the second side (top portion of 2) faces the direction perpendicular to the longitudinal direction (wherein the left-right direction of Figure 3 is the longitudinal direction and the first side (bottom portion of 2) faces the up-down direction of Figure 3, perpendicular to the left-right direction), the at least one protruding member (112) is correspondingly engaged with the at least one positioning groove (212); and wherein the first tool assembly (2) comprises a rotational axis (axis of member 3), and the rotatable member (21) is connected to the connecting portion (11) via the rotational axis (axis of member 3); an axial direction of the rotational axis (axis of member 3) is parallel (as seen in Figure 2) to a longitudinal direction of the holding rod (12, 13).
Examiner notes that the prior art is interpreted differently for claim 2 depending on which of claims 3 or 4 is dependent thereon. This is proper because claim 4 does not require the limitations of claim 3.
For Claim 5, ‘559 as modified by ‘650 further teaches the cleaning tool of claim 1, wherein the first end of the holding rod (12, 13) comprises a connecting assembly (4); the connecting assembly (4) comprises a pivotable member (11) and a fixing member (end of 12); an end of the pivotable member (11) is connected to the first tool assembly (2), and another end of the pivotable member (11) is pivotally connected to the fixing member (end of 12); the fixing member (end of 12) is fixed to an end of a rod body of the holding rod (by virtue of being formed integrally therewith).
For Claim 6, ‘559 as modified by ‘650 further teaches the cleaning tool of claim 5, wherein the fixing member (end of 12) comprises a positioning flange (44, 45), and the pivotable member (11) comprises at least one positioning recess (42); when the pivotable member (11) pivots relative to the fixing member (end of 12), and the positioning flange (44, 45) corresponds to the at least one positioning recess (42), the positioning flange (44, 45) is engaged with the at least one positioning recess (42).
For Claim 7, ‘559 as modified by ‘650 further teaches the cleaning tool of claim 6, wherein the positioning flange (44, 45) comprises a second pressed portion (top surface of 44), a second abutting portion (gear teeth of 45), and a second resisting portion (bottom surface of 45); the second pressed portion (top surface of 44) and the second abutting portion (gear teeth of 45) are located on a side (upper side of 45) of the positioning flange, and the second resisting portion (bottom surface of 45) is located on another side (bottom side of 45) opposite to the side (upper side of 45) with the second pressed portion (top surface of 44) and the second abutting portion (gear teeth of 45); the second resisting portion (bottom surface of 45) is connected to a second elastic member (431); when the positioning flange (44, 45) is engaged with the at least one positioning recess (42), the positioning flange (44, 45) is resisted by the second elastic member (431) to make the second abutting portion (gear teeth of 45) abut against the at least one positioning recess (42); when the second pressed portion (top surface of 44) is pressed by an external force, the positioning flange (44, 45) is moved in a direction toward the second elastic member (431), so that the second abutting portion (gear teeth of 45) is disengaged from the at least one positioning recess (42), thereby the pivotable member (11) is freely rotatable relative to the fixing member (end of 12).
For Claim 8, ‘559 as modified by ‘650 further teaches the cleaning tool of claim 6, wherein the connecting assembly (4) comprises a pivotal axis (axis of 47); the pivotable member (11) is connected to the fixing member (end of 12) via the pivotal axis (axis of 47); the at least one positioning recess (42) comprises a plurality of positioning recesses (gear teeth recesses of 42 as seen in Figure 4) which are arranged around the pivotal axis (axis of 47); when the positioning flange (44, 45) corresponds to and is engaged with one of the positioning recesses (gear teeth recesses of 42), the pivotable member (11) are unable to pivot relative to the fixing member (end of 12).
For Claim 9, ‘559 as modified by ‘650 further teaches the cleaning tool of claim 8, wherein an axial direction (up-down direction along axis of 47 as seen in Figure 3) of the pivotal axis (axis of 47) is perpendicular to a longitudinal direction (left-right direction as seen in Figure 3) of the holding rod (12, 13).
For Claim 10, ‘559 as modified by ‘650 further teaches the cleaning tool of claim 1, wherein the holding rod (12, 13) comprises an inner tube (54), an outer tube (13), and a fixing structure (5); the outer tube (13) fits around the inner tube (54); the fixing structure (5) is disposed on the outer tube (13); when the fixing structure (5) is in a lock state (Figure 8), the outer tube (13) is unable to move relative to the inner tube (54); when the fixing structure (5) is in an unlock state (Figure 9), the outer tube (13) and the inner tube (54) are controllably moved relative to each other in a longitudinal direction (as seen in Figure 9) of the holding rod (12, 13).
For Claim 11, ‘559 as modified by ‘650 further teaches the cleaning tool of claim 10, wherein a wall of the inner tube (54) comprises at least one positioning perforation (541); the fixing structure (5) comprises a positioning member (512); when the fixing structure (5) is in the lock state (Figure 8), the positioning member (512) is correspondingly engaged with the at least one positioning perforation (541), thereby the outer tube (13) and the inner tube (54) are unable to move relative to each other.
For Claim 12, ‘559 as modified by ‘650 further teaches the cleaning tool of claim 10, wherein the fixing structure (5) comprises a third pressed portion (top surface of 52), the positioning member (512), and a third resisting portion (bottom surface of 52); the third pressed portion (top surface of 52) and the third resisting portion (bottom surface of 52) face opposite directions (as seen in Figure 8) and are located at a side (right side as seen in Figure 8) of a fulcrum (521) of the fixing structure (5); the positioning member (512) is located at another side (left side as seen in Figure 8) of the fulcrum (512) opposite to the side (right side as seen in Figure 8) with the third pressed portion (top surface of 52) and the third resisting portion (bottom surface of 52); the third resisting portion (bottom surface of 52) is connected to a third elastic member (53); when the positioning member (512) is correspondingly engaged with the at least one positioning perforation (541), the third resisting portion (bottom surface of 52) is resisted by the third elastic member (53) to make the positioning member (512) abut against the at least one positioning perforation (541); when the third pressed portion (top surface of 52) is pressed by an external force, the positioning member (512) moves away (as seen in Figure 9) from the at least one positioning perforation (541) to disengage the positioning member (512) and the at least one positioning perforation (541), so that the fixing structure (5) is in the unlock state, thereby the outer tube (13) and the inner tube (54) are controllably moved (as seen in Figure 9) relative to each other in the longitudinal direction of the holding rod (12, 13).
For Claim 13, ‘559 in view of ‘650 further teaches the cleaning tool of claim 1, further comprising a second tool assembly (14) connected to a second end of the holding rod (12, 13); wherein the second end is opposite to the first end.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9616857, US 10953523, US 5911258, US 5288161, and US 2020/0253433 all teach relevant prior art that has not been relied upon in the current rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey O'Brien whose telephone number is (571)270-3655. The examiner can normally be reached M-Th 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey O'Brien/Primary Examiner, Art Unit 3677